Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of Patent Application No. 10905150.  
Present Application 17164314
U.S. Patent No. 10905150
1. A system for dispensing toppings onto topping vehicles, comprising: a conveyor configured to move a topping vehicle between a first dispense position and a second dispense position; a first topping module comprising: a first blade arranged over the first dispense position; a first retaining plate arranged over the first dispense position and associated with the first blade; and a first hopper arranged over the first blade opposite the first retaining plate and configured to dispense toppings of a first topping type onto the first retaining plate; a second topping module adjacent the first topping module and comprising: a second blade arranged over the second dispense position; a second retaining plate arranged over the second dispense position and associated with the second blade; and a second hopper arranged over the second blade opposite the second retaining plate and configured to dispense toppings of a second topping type onto the second retaining plate, wherein the second topping type is distinct from the first topping type; and an actuation system configured to: move the first blade and the first retaining plate in a first direction and in a second direction relative to the first hopper to cut and dispense a topping sample of the first topping type onto the topping vehicle in the first dispense position, wherein the second direction is opposite the first direction, wherein the first blade and the first retaining plate move from a side with respect to the first hopper; and move the second blade and the second retaining plate in the first and second directions relative to the second hopper to cut and dispense a topping sample of the second topping type onto the topping vehicle in the second dispense position, wherein the second blade and the second retaining plate move from a side with respect to the second hopper.
1. A system for dispensing toppings onto topping vehicles, comprising: a conveyor configured to move a topping vehicle between a first dispense position and a second dispense position; a first topping module comprising: a first blade arranged over the first dispense position; a first retaining plate arranged over the first dispense position and associated with the first blade; and a first hopper arranged over the first blade opposite the first retaining plate and configured to dispense toppings of a first topping type onto the first retaining plate; a second topping module adjacent the first topping module and comprising: a second blade arranged over the second dispense position; a second retaining plate arranged over the second dispense position and associated with the second blade; and a second hopper arranged over the second blade opposite the second retaining plate and configured to dispense toppings of a second topping type onto the second retaining plate, wherein the second topping type is distinct from the first topping type; and an actuation system configured to: move the first blade and the first retaining plate in a first direction and in a second direction relative to the first hopper to cut and dispense a topping sample of the first topping type onto the topping vehicle in the first dispense position, wherein the second direction is opposite the first direction, wherein the first blade and the first retaining plate move from a side with respect to the first hopper; and move the second blade and the second retaining plate in the first and second directions relative to the second hopper to cut and dispense a topping sample of the second topping type onto the topping vehicle in the second dispense position, wherein the second blade and the second retaining plate move from a side with respect to the second hopper.



B.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No.10292415. Although the claims at issue are not identical, they are not patentably distinct from each other.
Present Application 17164314
U.S. Patent No. 10292415
1. A system for dispensing toppings onto topping vehicles, comprising: a conveyor configured to move a topping vehicle between a first dispense position and a second dispense position; a first topping module comprising: a first blade arranged over the first dispense position; a first retaining plate arranged over the first dispense position and associated with the first blade; and a first hopper arranged over the first blade opposite the first retaining plate and configured to dispense toppings of a first topping type onto the first retaining plate; a second topping module adjacent the first topping module and comprising: a second blade arranged over the second dispense position; a second retaining plate arranged over the second dispense position and associated with the second blade; and a second hopper arranged over the second blade opposite the second retaining plate and configured to dispense toppings of a second topping type onto the second retaining plate, wherein the second topping type is distinct from the first topping type; and an actuation system configured to: move the first blade and the first retaining plate in a first direction and in a second direction relative to the first hopper to cut and dispense a topping sample of the first topping type onto the topping vehicle in the first dispense position, wherein the second direction is opposite the first direction, wherein the first blade and the first retaining plate move from a side with respect to the first hopper; and move the second blade and the second retaining plate in the first and second directions relative to the second hopper to cut and dispense a topping sample of the second topping type onto the topping vehicle in the second dispense position, wherein the second blade and the second retaining plate move from a side with respect to the second hopper.
1. A system for selectively dispensing toppings onto topping vehicles, comprising: a first topping module receptacle; a second topping module receptacle adjacent the first topping module receptacle; a conveyor configured to sequentially advance topping vehicles from an initial position to a first dispense position adjacent the first topping module receptacle and from the first dispense position to a second dispense position adjacent the second topping module receptacle; a first set of topping modules comprising: a first topping module configured to transiently engage the first topping module receptacle, to store a quantity of a first topping type, and to dispense servings of the first topping type toward the first dispense position during a first time period; and a second topping module configured to transiently engage the second topping module receptacle, to store a quantity of a second topping type, and to dispense servings of the second topping type toward the second dispense position during the first time period, the first topping type and the second topping type comprising ingredients of a first menu item; a second set of topping modules comprising: a third topping module configured to transiently engage the first topping module receptacle in replacement of the first topping module, to store a quantity of a third topping type, and to dispense servings of the third topping type toward the first dispense position during a second time period succeeding the first time period; and a fourth topping module configured to transiently engage the second topping module receptacle in replacement of the second topping module, to store a quantity of a fourth topping type, and to dispense servings of the fourth topping type toward the second dispense position during the second time period, the third topping type and the fourth topping type comprising ingredients of a second menu item distinct from the first menu item; and an actuator system configured to: based on a set of toppings specified in a first food order received during the first time period: selectively actuate the first topping module to dispense a serving of the first topping type toward the first dispense position and selectively actuate the second topping module to dispense a serving of the second topping type toward the second dispense position; at a transition between the first time period and the second time period, move the first topping module and the third topping module forward to align the third topping module with the first dispense position; at the transition between the first time period and the second time period, move the second topping module and the fourth topping module forward to align the fourth topping module with the second dispense position; and based on a set of toppings specified in a second food order received during the second time period: selectively actuate the third topping module to dispense a serving of the third topping type toward the first dispense position and selectively actuate the fourth topping module to dispense a serving of the fourth topping type toward the second dispense position, wherein: during the first time period, the first and second topping modules are able to dispense servings of the first and second topping types and the third and fourth topping modules are unable to dispense servings of the third and fourth topping types, and during the second time period, the third and fourth topping modules are able to dispense servings of the third and fourth topping types and the first and second topping modules are unable to dispense servings of the first and second topping types.

13. A system for selectively dispensing toppings onto topping vehicles, comprising: a first topping module configured to store an amount of a first topping type; a second topping module configured to store an amount of a second topping type, wherein the first topping type and the second topping type comprise ingredients of a first menu item; a third topping module configured to store an amount of a third topping type, wherein the first topping type and the third topping type comprise ingredients of a second menu item that is distinct from the first menu item; a set of topping module receptacles: comprising a first topping module receptacle and a second topping module receptacle adjacent the first topping module receptacle; operable in a first configuration during a first time period, the first topping module receptacle receiving the first topping module and the second topping module receptacle transiently receiving the second topping module in the first configuration; and operable in a second configuration during a second time period, the first topping module receptacle transiently receiving the third topping module, in replacement of the first topping module, in the second configuration; a conveyor configured to advance topping vehicles between a first dispense position adjacent the first topping module receptacle and a second dispense position adjacent the second topping module receptacle; an actuator system configured to: based on a set of toppings specified in a first food order received during the first time period: selectively actuate the first topping module to dispense a serving of the first topping type toward the first dispense position and selectively actuate the second topping module to dispense a serving of the second topping type toward the second dispense position; at a transition between the first time period and the second time period, move the first topping module and the third topping module forward to align the third topping module with the first dispense position; and based on a set of toppings specified in a second food order received during the second time period: selectively actuate the third topping module to dispense a serving of the third topping type toward the first dispense position and selectively actuate the second topping module to dispense a serving of the second topping type toward the second dispense position, wherein: during the first time period, the first and second topping modules are able to dispense servings of the first and second topping types and the third topping module is unable to dispense servings of the third topping type, and during the second time period, the second and third topping modules are able to dispense servings of the second and third topping types and the first topping module is unable to dispense servings of the first topping type.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No.9326544. Although the claims at issue are not identical, they are not patentably distinct from each other.
Present Application 17164314
U.S. Patent No. 9326544
1. A system for dispensing toppings onto topping vehicles, comprising: a conveyor configured to move a topping vehicle between a first dispense position and a second dispense position; a first topping module comprising: a first blade arranged over the first dispense position; a first retaining plate arranged over the first dispense position and associated with the first blade; and a first hopper arranged over the first blade opposite the first retaining plate and configured to dispense toppings of a first topping type onto the first retaining plate; a second topping module adjacent the first topping module and comprising: a second blade arranged over the second dispense position; a second retaining plate arranged over the second dispense position and associated with the second blade; and a second hopper arranged over the second blade opposite the second retaining plate and configured to dispense toppings of a second topping type onto the second retaining plate, wherein the second topping type is distinct from the first topping type; and an actuation system configured to: move the first blade and the first retaining plate in a first direction and in a second direction relative to the first hopper to cut and dispense a topping sample of the first topping type onto the topping vehicle in the first dispense position, wherein the second direction is opposite the first direction, wherein the first blade and the first retaining plate move from a side with respect to the first hopper; and move the second blade and the second retaining plate in the first and second directions relative to the second hopper to cut and dispense a topping sample of the second topping type onto the topping vehicle in the second dispense position, wherein the second blade and the second retaining plate move from a side with respect to the second hopper.
1. A system for selectively dispensing toppings onto topping vehicles, comprising: a receiver; a blade supported by the receiver; a set of hoppers comprising a first hopper and a second hopper configured to contain topping samples of a first topping type, the second hopper adjacent and offset behind the first hopper; a magazine operable between a first magazine position and a second magazine position, the magazine aligning the first hopper with the receiver and supporting the second hopper behind the receiver in the first magazine position, the magazine aligning the second hopper with the receiver in the second magazine position; a retaining plate adjacent and offset from the blade opposite the magazine; a conveyor sequentially advancing topping vehicles from an initial position to a dispense position aligned with the receiver; an actuator: configured to selectively advance and retract the blade relative to the receiver to slice topping servings from topping samples dispensed from the first hopper and to selectively advance and retract the retaining plate relative to the receiver to dispense topping servings from the receiver onto topping vehicles in the first position during a dispense cycle; and configured to selectively advance the magazine from the first magazine position into the second magazine position during a magazine cycle in response to evacuation of a last topping sample from the first hopper; and a latch operable between an open position and a closed position, the latch releasing the magazine from the actuator during a segment of the dispense cycle in the open position and yoking the actuator to the magazine during a segment of the magazine cycle in the closed position.

19. A system for selectively dispensing toppings onto topping vehicles, comprising: a receiver; a blade supported by the receiver; a set of hoppers comprising a first hopper and a second hopper configured to contain topping samples of a first topping type, the first hopper initially in a discharge position aligned with the receiver and comprising a first discharge end initially feeding topping samples into the receiver, and the second hopper initially offset behind the discharge position and comprising a lid and a second discharge end initially closed by the lid; a retaining plate adjacent and offset from the blade opposite the set of hoppers; a conveyor configured to sequentially advance topping vehicles into a dispense position aligned with the receiver; an actuator system configured to advance the blade and the retaining plate relative to the receiver to dispense a serving of the first topping type from the receiver onto a topping vehicle in the dispense position; a magazine configured to transiently receive the set of hoppers and to advance the second hopper into the discharge position, in place of the first hopper, in response to evacuation of a last topping sample from the first hopper; and an engagement feature adjacent the receiver and configured to remove the lid from the second discharge end of the second hopper as the magazine advances the second hopper into the discharge position to release topping samples contained in the second hopper into the receiver.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No.9386799. Although the claims at issue are not identical, they are not patentably distinct from each other.
Present Application 17164314
U.S. Patent No. 9386799
1. A system for dispensing toppings onto topping vehicles, comprising: a conveyor configured to move a topping vehicle between a first dispense position and a second dispense position; a first topping module comprising: a first blade arranged over the first dispense position; a first retaining plate arranged over the first dispense position and associated with the first blade; and a first hopper arranged over the first blade opposite the first retaining plate and configured to dispense toppings of a first topping type onto the first retaining plate; a second topping module adjacent the first topping module and comprising: a second blade arranged over the second dispense position; a second retaining plate arranged over the second dispense position and associated with the second blade; and a second hopper arranged over the second blade opposite the second retaining plate and configured to dispense toppings of a second topping type onto the second retaining plate, wherein the second topping type is distinct from the first topping type; and an actuation system configured to: move the first blade and the first retaining plate in a first direction and in a second direction relative to the first hopper to cut and dispense a topping sample of the first topping type onto the topping vehicle in the first dispense position, wherein the second direction is opposite the first direction, wherein the first blade and the first retaining plate move from a side with respect to the first hopper; and move the second blade and the second retaining plate in the first and second directions relative to the second hopper to cut and dispense a topping sample of the second topping type onto the topping vehicle in the second dispense position, wherein the second blade and the second retaining plate move from a side with respect to the second hopper.
1. A system for dispensing toppings onto topping vehicles, comprising: a first topping module comprising a first hopper and a first blade, the first hopper configured to dispense a first topping sample of a first topping type, the first blade adjacent a discharge end of the first hopper, defining a smooth leading edge, and configured to slice a topping serving from the first topping sample; a second topping module comprising a second hopper and a second blade, the second hopper configured to dispense a second topping sample of a second topping type distinct from the first topping type, and the second blade adjacent a discharge end of the second hopper, defining a serrated leading edge, and configured to slice a topping serving from the second topping sample; a conveyor configured to sequentially index a series of topping vehicles from a first position adjacent the first topping module to a second position adjacent the second topping module; a beam extending across the first topping module and the second topping module; a first selection actuator supported by the beam adjacent the first topping module and configured to selectively couple the first blade to the beam during a dispense cycle in response to entry of a first topping vehicle into the first position, the first topping order specifying a second combination of topping types comprising the first topping type; a second selection actuator supported by the beam adjacent the second topping module and configured to selectively decouple the second blade from the beam during the dispense cycle in response to entry of a second topping vehicle into the second position, the second topping order specifying a second combination of topping types excluding the second topping type and distinct from the first combination of topping types; a beam actuator configured to advance and retract the beam, relative to the first topping module and the second topping module, during the dispense cycle to slice a first topping serving from the first topping sample onto the first topping vehicle.

10. A system for dispensing toppings onto a first topping vehicle, comprising: a first topping module comprising: a first hopper of a first axial length, defining a closed cross-section, and configured to dispense topping samples of a first topping type; a succeeding hopper configured to dispense topping samples of the first topping type; a first blade adjacent a discharge end of the first hopper, defining a smooth leading edge, and configured to slice a topping serving from a topping sample dispensed from the first hopper; a chute defining a second axial length less than the first axial length and interposed between the first blade and the discharge end of the first hopper; and a hopper magazine supporting the first hopper, supporting the succeeding hopper behind the first hopper, aligning the first hopper axially with the chute, and indexing the second hopper into position over the chute in response to exhaustion of topping samples from the first hopper; a second topping module comprising a second hopper and a second blade, the second hopper configured to dispense topping samples of a second topping type distinct from the first topping type, and the second blade adjacent a discharge end of the second hopper, defining a serrated leading edge, and configured to slice a topping serving from a topping sample dispensed from the second hopper; a conveyor configured to advance the first topping vehicle from a first position adjacent the first topping module to a second position adjacent the second topping module; and a set of actuators: configured to selectively retract and advance the first blade to dispense a topping serving from the first topping sample in response advancement of the first topping vehicle into the first position by the conveyor; and configured to selectively retract and advance the second blade independently of the first blade, to dispense a topping serving from the second topping sample onto the first topping vehicle in response to advancement of the first topping vehicle from the first position into the second position by the conveyor.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Julian et al. (US 20090056562 A1) discloses “Proportional length food slicing system”.
Cresson (US 4944218) discloses “Vending machine for preparing and delivering hamburgers”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
12/11/2022